      Case 4:21-cv-00573 Document 1 Filed on 02/23/21 in TXSD Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MOSES BELTON                                      §
                                                  §
VS.                                               §                            CIVIL ACTION NO.
                                                  §
WAL-MART STORES TEXAS, LLC                        §

                                     NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Defendant WAL-MART STORES TEXAS, LLC (“Walmart”), and files

this Notice of Removal, pursuant to 28 U.S.C. §§ 1441 and 1446, removing the above-captioned

case from the 127th Judicial District Court, Harris County, Texas, to the United States District

Court for the Southern District of Texas, Houston Division.

                                             I.
                                       RELEVANT FACTS

       1.      Plaintiff Moses Belton (“Plaintiff”) claims he slipped and fell on a slippery floor

of a Walmart store located at 3450 FM 1960 Rd., Houston, Texas on December 31, 2020. See

Pl.’s Orig. Pet. (Ex. A) at 2, ¶ 8. Plaintiff asserts claims of negligence and premises liability,

along with a claim for exemplary damages based upon gross negligence and malice. See id. at 3–

6, and ¶ 27. Plaintiff’s lawsuit expressly alleges that he seeks damages between $200,000.00 and

$1,000,000.00. See id. at 9, ¶ 31.

       2.      Plaintiff served Walmart with his Original Petition on January 29, 2021.

                                               II.
                                          THE PARTIES

       3.      Plaintiff pleaded that he resides in Potter County, Texas. See Ex. A at 1, ¶ 2. As

such, Plaintiff is a citizen of the State of Texas for diversity removal purposes.
       Case 4:21-cv-00573 Document 1 Filed on 02/23/21 in TXSD Page 2 of 4




        4.      Defendant Wal-Mart Stores Texas, LLC is a Delaware limited liability company,

and is an indirectly, wholly-owned subsidiary of Walmart Inc. The sole member of Wal-Mart

Stores Texas, L.L.C. is Wal-Mart Real Estate Business Trust. The sole unit holder of Wal-Mart

Real Estate Business Trust is Wal-Mart Property Co., which is a wholly owned subsidiary of

Wal-Mart Stores East, L.P. Wal-Mart Stores East, L.P. is a Delaware limited partnership, of

which WSE Management, L.L.C. is the general partner and WSE Investment, L.L.C. is the

limited partner. The sole member of WSE Management, L.L.C. and WSE Investment, L.L.C. is

Wal-Mart Stores East, L.L.C. (f/k/a Wal-Mart Stores East, Inc.), whose parent company is

Walmart Inc. The principal place of business of Wal-Mart Stores Texas, L.L.C. is Bentonville,

Arkansas. Walmart Inc. is a Delaware corporation with its principal place of business in

Arkansas. Consequently, Walmart is a citizen of the States of Arkansas and Delaware.

                                            III.
                                    BASIS FOR REMOVAL

        5.      Walmart removes this case to federal court because there is complete diversity of

citizenship between the parties and the amount in controversy is greater than $75,000, exclusive

of interest and costs. See 28 U.S.C. § 1332(a).

A. There is complete diversity of citizenship.

        6.      There is complete diversity of citizenship, see 28 U.S.C. §§ 1332, 1441, between

the Texas Plaintiff and the out-of-state defendant, Walmart, which is a citizen of Delaware and

Arkansas.

B. The amount in controversy requirement is met.

        7.      Plaintiff’s lawsuit expressly pleaded that he seeks monetary relief from her

lawsuit between the sums of $200,000.00 to $1,000,000.00. See Ex. A at 9, ¶ 31. Plaintiff also

pleaded for a discovery control level (Level 2) that only applies to cases in which the amount in



Defendant’s Notice of Removal                                                          Page 2 of 4
       Case 4:21-cv-00573 Document 1 Filed on 02/23/21 in TXSD Page 3 of 4




controversy exceeds $100,000.00. See id. at ¶ 1; compare Tex. R. Civ. P. 190.3, with Tex. R.

Civ. P. 190.2 and Tex. R. Civ. P. 169. Plaintiff also pleaded for economic and non-economic

damages, including exemplary damages, that indicate the amount in controversy exceeds

$75,000.00. See Ex. A at 6-8. Because Plaintiff expressly pleaded for damages in excess of

$75,000.00, and because it is facially apparent from the face of his lawsuit that the amount in

controversy exceeds $75,000.00, Walmart has satisfied the amount in controversy requirement

for removal.

C. This removal is timely and venue is proper.

        8.      This Notice of Removal is being filed within 30 days of service of Plaintiff’s

lawsuit on Walmart, and within one year of the commencement of this action. It is therefore

timely. Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court where

the action is pending is in this District.

D. Procedural requirements for removal are satisfied

        9.      Upon filing of this Notice of Removal of the cause, Walmart gave written notice

of the filing to Plaintiff and his counsel as required by law. A copy of this Notice is also being

filed with the Clerk of the Court of the 127th Judicial District Court, Harris County, Texas,

where this cause was originally filed. A copy of all processes, pleadings, and orders has been

filed separately with this Court pursuant to 28 U.S.C. § 1446(a).

                                           IV.
                                  CONCLUSION AND PRAYER

        10.     Based on the foregoing, Walmart has established that the amount in controversy

exceeds $75,000.00 and that diversity of citizenship exists between the parties in this case.

Therefore, removal is proper in this case.




Defendant’s Notice of Removal                                                           Page 3 of 4
       Case 4:21-cv-00573 Document 1 Filed on 02/23/21 in TXSD Page 4 of 4




                                                   Respectfully submitted,

                                                   BUSH & RAMIREZ, PLLC

                                                   /s/ John A. Ramirez
                                                   John A. Ramirez
                                                   State Bar No. 00798450
                                                   Federal ID No. 21280
                                                   Neal A. Hoffman
                                                   State Bar No. 24069936
                                                   Federal ID No. 1048603
                                                   5615 Kirby Drive, Suite 900
                                                   Houston, Texas 77005
                                                   Telephone: (713) 626-1555
                                                   Facsimile: (713) 622-8077
                                                   jramirez.atty@bushramirez.com
                                                   nhoffman.atty@bushramirez.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   WAL-MART STORES TEXAS, LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent to all interested
counsel of record in accordance with the TEXAS RULES OF CIVIL PROCEDURE on this 23rd day of
February 2021.

        Jeff Todd
        The Todd Law Group
        12929 Gulf Freeway, Suite 301
        Houston, Texas 77034

                                                    /s/ John A. Ramirez
                                                   John A. Ramirez




Defendant’s Notice of Removal                                                        Page 4 of 4
